DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following office action is a responsive to the reply filed, 01/28/21.
	The reply filed 01/28/21 affects the application 16/615,897 as follows:
1.     Claims 1, 2, 5-7, 14 have been amended. Claims 3-4 have been canceled. New claims 16-18 have been added. Applicant’s amendments have overcome the rejections made under 35 U.S.C. 112(b) in the office action mailed 10/28/20. The rejections of the office action mailed 10/28/20 have been modified as necessitated by Applicant’s amendments.  
2.     The responsive is contained herein below.
Claims 1, 2, 5-7, 14, 16-18 are pending in application
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-2, 5-7, 14, 16-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over Chow et al. (US 20120171166 A1) in view of Tucha et al.( J Neural Transm (2017) 124 (Suppl 1):S39–S53).

Chow et al. disclose nutritional compositions including human milk oligosaccharides that can be administered to individuals including preterm infants, infants, toddlers, and children for improving gastrointestinal function and tolerance, as well as the growth of beneficial microbiota (see abstract). Furthermore, Chow et al. disclose suitable additional methods of using the nutritional compositions including the human milk oligosaccharides (see abstract).  Also, Chow et al. disclose that their composition or synthetic pediatric formula can comprise a first oligosaccharide in a concentration of from about 1 mg/mL to about 4 mg/mL and selected from the group consisting of a galactooligosaccharide, a fructooligosaccharide, and combinations thereof; and a second oligosaccharide on a concentration of from about 0.05 mg/mL to about 0.5 mg/mL and selected from the group consisting of 2'-fucosyllactose, 3'-fucosyllactose, 3'-sialyllactose, 6'-sialyllactose, lacto-N-neotetraose, and combinations thereof (see page 1, [0007]). In addition, Chow et al. disclose that the nutritional compositions of their disclosure may also be used to improve cognition in individuals, particularly in individuals susceptible to, or at risk of, neurodegenerative diseases, which may include, for example, Alzheimer's disease, Huntington's disease, Parkinson's disease, and schizophrenia, or in individuals suffering from conditions caused by impaired cognitive development or neurodevelopmental conditions, such as attention deficit hyperactivity disorder and autism (see page 13, [0138]).  Thus, Chow et al. disclose that their formula or composition can comprise the sialyllactose, 3'-sialyllactose or 6'-sialyllactose or combination thereof and that this composition can be used to treat individuals with 
Also, Chow disclose that their nutritional compositions can be administered to individuals such as it preterm infant, infant, toddler, child, adult and pregnant women (see page 13, [0133]) and that different suitable product forms include, for example, liquid and powdered dietary supplements, liquid and powdered human milk fortifiers, liquid and powdered preterm infant formulas, liquid and powdered infant formulas, liquid and powdered pediatric formulas, liquid and powdered toddler formulas, liquid, powdered and solid adult nutritional formulas (see page 3, [0051]).
The difference between Applicant’s claimed method and the method taught by Chow et al. is that Chow et al. do not exemplify treating or enhancing the specific attention, sustained attention in a subject comprising administering a sialyllactose or a nutritional composition
comprising a sialyllactose to an individual or subject, per se. 
Tucha et al. disclose that sustained attention deficits can occur or occurs in adults with attention-deficit/hyperactivity disorder (ADHD) (see abstract). Furthermore, Tucha et al. disclose that divided attention can occur or occurs in adults with attention-deficit/hyperactivity disorder (ADHD) (see abstract).  In addition, Tucha et al. disclose that their findings suggest that patients with ADHD suffer from deficits in sustained attention, i.e., in sustained alertness, sustained selective attention and sustained divided attention (see page S49, right col.).
It would have been obvious to one having ordinary skill in the art, at the time of the effective filing date, in view of Chow et al. and Tucha et al. to treat or enhance attention and/or decrease impulsivity and thus to also treat sustained attention in a subject or individual comprising administering a composition such as a nutritional composition comprising a 
One having ordinary skill in the art would have been motivated in view of Chow et al. and Tucha et al. to treat or enhance attention and/or decrease impulsivity and thus to also treat sustained attention in a subject or individual comprising administering a composition such as a nutritional composition comprising a sialyllactose to the subject or individual, especially since Chow et al. disclose  that their formula or composition can comprise the sialyllactose, 3'-sialyllactose or 6'-sialyllactose or combination thereof and that this composition can be used to treat individuals with neurodevelopmental conditions, such as attention deficit hyperactivity disorder and also because attention-deficit/hyperactivity disorder (ADHD) is a disorder marked by an ongoing pattern of inattention and/or hyperactivity-impulsivity that interferes with functioning or development and thus it is obvious to expect that a treatment of ADHD would consequently also treat or decrease impulsivity or hyperactivity-impulsivity, and also because it is obvious to expect that a treatment of ADHD in a subject or individual that suffers from deficits 
It should be noted that attention-deficit/hyperactivity disorder (ADHD) is a disorder marked by an ongoing pattern of inattention and/or hyperactivity-impulsivity that interferes with functioning or development. Thus, it is obvious to expect that a treatment of ADHD would consequently also treat or decrease impulsivity or hyperactivity-impulsivity.  Also, it should be noted that Chow et al.’s composition having 0.05 mg/mL of 3'-sialyllactose or 6'-sialyllactose is equivalent to 50 mg/mL of 3'-sialyllactose or 6'-sialyllactose per L of the composition (i.e.; 0.05 mg/mL x 1000 mL/L = 50 mg/mL) which is the same concentration of 3'-sialyllactose or 6'-sialyllactose as claimed by Applicant.
Response to Arguments
Applicant's arguments with respect to claims 1, 2, 5-7, 14, 16-18 have been considered but are not found convincing.
The Applicant argues that the Patent Office provides no alleged motivation whatsoever for combining Chow and Tucha. The mere assertion that all aspects of the claimed invention were individually known in the art is not sufficient to establish a prima facie case of obviousness without some objective reason to utilize the teachings of the references to arrive at the claimed invention. Applicant respectfully submits that the skilled artisan would not have combined Chow and Tucha to somehow arrive at the present claims.
However, motivation for combining Chow and Tucha is provided in the rejection of the office action and a skilled artisan would have combined Chow and Tucha to somehow arrive at the present claims. In other words, as set forth in the above rejection, one having ordinary skill in the art would have been motivated in view of Chow et al. and Tucha et al. to treat or enhance 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/SHAOJIA A JIANG/Supervisory Patent Examiner, Art Unit 1623                                                                                                                                                                                                        
/MICHAEL C HENRY/Examiner, Art Unit 1623